Title: To George Washington from Bartholomew Dandridge, 13 May 1782
From: Dandridge, Bartholomew
To: Washington, George


                        
                            Dear Sir
                            New Kent May 13th 1782.
                        
                        Your favor of the 20th ulto I this day recd I have also been favored with yours of the 18th of March. As
                            I wished to know every demand against Mr Custis’s Estate I took the liberty of requesting a State of yours, the shortest
                            sketch would have done, but I did not mean to give you the trouble you have taken in sending copies of your account
                            &c. for which however I am obliged to you. I think it would be proper the Children should have Guardians in the
                            course of this Year and should be glad to do any thing in my Power to serve them, but I am afraid the situation of my own
                            Affairs, with the care of a large Family of my own, whose dependance is wholly on me, would put it out of my Power to do
                            Mr Custis’s Children that Justice they have a right to expect from a Guardian, and therefore wish some more proper Person
                            could be found to undertake it.
                        The Matter of Alexander’s I am afraid will be tedious and troublesome, I am in hopes I shall be able to form
                            some probable conjecture of the Event of it after a proper Consultation with Mr Randolph. I attempted this at Richmond but
                            he was then very busie and put me off with a promise of calling on me on his way to Williamsburg but has hitherto failed
                            to do it, but as a Suit is brought this does not delay the Matter.
                        I am afraid there is another Matter in my Administration that will prove equally troublesome with Alexanders,
                            and in which it will be difficult to do Mr Custis’s Estate Justice. I have always suspected Mr Posey was unworthy of the
                            great Confidence Mr Custis reposed in him, and from his behavior since his death and what I have been able to discover of
                            his transactions before I am almost convinced of it, the particulars are too long to trouble you with, but it appears to
                            me that whatever of Mr Custis’s Estate was sold for Paper Money during its depreciation Mr Posey so contrived Matters in
                            the receiving & paying it, that he rec’d at least as much benefit from the Sales as Mr Custis did, for this peice
                            of Injustice I am afraid there is no remedy. Since Mr Custis’s death it appears to have been Mr Posey’s aim to get
                            whatever Money he could into his hands, without any intention to account for it if he could avoid it; It appears to me
                            that Mr Custis’s Estate must hitherto have brot him in Debt, if Mr Posey managed it well his great Lay and extravagant
                            Expences must consume all the Produce, & if it was under the best management of a more frugal Person I doubt
                            whether the Profits of the New Kent and King William Estates would be more than equal to your annual demand, of these
                            Matters I shall still be able to form a better Judgment & to make further discoveries hereafter, & if it
                            appears necessary will give you a more particular account of them.
                        I am inclined to think that it never will be in the Power of any Person at a distance to make any thing of
                            the Eastern Shore Estate, and that it would be to the advantage of the Heir of Mr Custis to remove the Negroes from thence
                            & Rent the Land with the Stocks at a yearly Rent until the Heir came of age. You must be a much better Judge of
                            the value of this Estate & the Propriety of this Measure than I can be, & I shall be much obliged to you
                            for your Opinion of this Matter and what Rent you suppose it ought to bring, in case it should be rented. In order to the
                            renting this Estate, and the puting the other Estates under a more proper Manager than Mr Posey, (if these Measures should
                            be found proper), it will be necessary Mr Custis’s Son should have a guardian, if for no other Reason, I shall consult Mrs
                            Custis on these Matters, and if you and she approve of them shall think it proper they should be carried into Execution.
                        I am sorry to find you do not think the War so near its end as my sanguine wishes taught me to expect, as
                            long as it continues I am persuaded every Matter belonging to it, so far as Virginia is concerned, will be managed in the
                            worst manner, our Assembly is now sitting but I know nothing of what they intend to do, If Providence still smiles on us
                            as it has hitherto done, we cannot but succeed under every disadvantage. The taking of Minorca by the Spaniards, the
                            Advantages gained by the French in the West Indies, the decided superiority of Forces by Sea & Land that the
                            French & Spaniards have there, of which we have accounts, revive my hopes of that Peace & Quietness that I
                            so sincerely wish for, independant of an account which I saw in our Gazette yesterday said to come from New York, that the
                            British Parliamt had acknowledged the Independence of the 13 united States, this account is believed by many and I must
                            own I am very willing to hope it is true.
                        It gives me great pleasure to hear that you and my Sister are well, I wish she would write to me &
                            let me know if we may expect the Pleasure of her Company this Year, should she come to Virginia I hope it will be
                            convenient for her to come down with Mrs Custis who has promised us a Visit this fall. I have the Pleasure to acquaint you
                            that myself & Family, with all our Friends here are tolerably healthy, except Col. Bassett who has a small Fit of
                            the Gout. 
                        We all join in a Tender of our best Wishes & Respects our sincere Esteem and Affection for yourself
                            and my Sister I am My Dear Sir Your very affectionate & obedient Servant
                        
                            B. Dandridge
                        
                        
                            Pray excuse the badness & scarcity of my Paper I will contrive to get better agst the next time
                                I write.
                        

                    